Citation Nr: 0908764	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-33 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, including as a result of Agent Orange exposure.

2.  Entitlement to service connection for diabetic peripheral 
neuropathy of the upper extremities, including as secondary 
to the Type II diabetes mellitus.

3.  Entitlement to service connection for diabetic peripheral 
neuropathy of the lower extremities, including as secondary 
to the Type II diabetes mellitus.

4.  Entitlement to service connection for urinary frequency, 
including as secondary to the Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971 and later in the Air Force Reserves.  He served 
in Nakhon Phanom, Thailand, from February to November 1969 
during the Vietnam War.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In support of his claims, the veteran testified at a hearing 
at the RO in October 2006 before the undersigned Veterans Law 
Judge (VLJ), also commonly referred to as a Travel Board 
hearing.  During the hearing, the representative indicated 
the Veteran was withdrawing his claim for service connection 
for diabetic retinopathy.  So that claim is no longer before 
the Board.  38 C.F.R. § 20.204 (2008).



This case was held in abeyance in keeping with the direction 
of the Chairman's Memorandum 01-06-24, dated in September 
2006.  The memorandum directed that the processing of claims 
for compensation based on exposure to herbicides affected by 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Haas v. Nicholson, 20 Vet. App. 256 
(2006), be stayed pending an appeal of that decision.  
Specifically, the stay was applicable in those cases where a 
claim for service connection was based on exposure to 
herbicides and the only evidence of exposure was the receipt 
of the Vietnam Service Medal (VSM) or service on a vessel off 
the shore of Vietnam.

The Board wrote the appellant in February 2007 to inform him 
that the adjudication of his appeal was being temporarily 
stayed pending a resolution of the Haas case.  He was further 
informed that, once the stay was lifted, his case would be 
promptly adjudicated.  The stay on the processing of these 
claims was recently lifted by way of Chairman's Memorandum 
01-09-03, dated in January 2009.  The lifting of the stay was 
predicated on a decision by the United States Court of 
Appeals of the Federal Circuit in Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525).  The Federal Circuit reversed the 
Court's holding regarding the validity of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass of Vietnam in order to benefit 
from the regulation's presumption.


FINDINGS OF FACT

1.  The Veteran served in Thailand, not Vietnam, during the 
Vietnam War, and his service in Thailand was not during a 
time when herbicides (Agent Orange) were sprayed there.

2.  There is no evidence of Type II diabetes mellitus during 
the Veteran's service or within one year of his discharge, 
and otherwise no competent, probative evidence of a link 
between this condition and his service from February 1967 to 
February 1971.



3.  The preponderance of the evidence shows the Veteran did 
not have peripheral neuropathy of the upper and/or lower 
extremities or urinary frequency during service or until many 
years after his discharge, and that these conditions are 
unrelated to his military service.  The evidence indicates, 
instead, these conditions are residual complications of his 
Type II diabetes mellitus, which, for the reasons mentioned, 
has not been linked to his military service, including to 
Agent Orange exposure, so itself not service connected.  

4.  Inasmuch as these claims for the peripheral neuropathy 
and urinary frequency are based primarily on the purported 
correlation with the underlying diabetes, they necessarily 
fail because the diabetes has not been service connected, 
so neither can these conditions secondarily even though 
residual complications.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107(b) (West 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.  The diabetic peripheral neuropathy of the upper and lower 
extremities and the urinary frequency also were not incurred 
in or aggravated by service, also may not be presumed to have 
been incurred in service, and are not proximately due to, 
the result of, or chronically aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in June 2003 and September 2003:  (1) informed the 
Veteran of the information and evidence not of record that 
was necessary to substantiate his claims; (2) informed him of 
the information and evidence that VA would obtain and assist 
him in obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

As well, the RO complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a VCAA 
insert letter in September 2006 discussing the downstream 
disability rating and effective date elements of the claims.  

The Federal Circuit Court has held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, even if arguably there is any deficiency in the notice 
to the Veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He has been represented 
throughout his appeal by an accredited veteran's service 
organization, Disabled American Veterans (DAV), which 
presumably is knowledgeable of the requirements for him to 
establish his entitlement to service connection for 
Type II diabetes mellitus, diabetic peripheral neuropathy of 
the upper and lower extremities and urinary frequency.  
Indeed, they made arguments in several statements and during 
the October 2006 Travel Board hearing directly addressing the 
requirements for obtaining this VA benefit.

VA has done everything reasonably possible to assist the 
Veteran with his claims for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).

Concerning etiology, as will be explained, the evidence shows 
the earliest manifestation and diagnosis of diabetes was many 
years after service.  According to his own report at the 
October 2006 Travel Board hearing, the Veteran received this 
initial indication in 2002 (although private treatment 
records indicate the first diagnosis was in January 2003).  
So his diabetes was not initially manifested while he was in 
service, or within one year of his discharge, and the 
condition has not otherwise been linked to his service - 
including to Agent Orange exposure.  


Moreover, he is claiming the remaining conditions (the upper 
and lower extremity peripheral neuropathy and urinary 
frequency) are complications of the diabetes.  So those 
ancillary claims are largely, if not entirely, dependent on 
the outcome of the claim concerning his diabetes.  In other 
words, a denial of his diabetes claim necessarily also 
results in a denial of these several other claims to the 
extent they are premised on the notion of secondarily service 
connected.

Consequently, since there is not the required suggestion of a 
linkage between the underlying diabetes and the Veteran's 
military service, including Agent Orange exposure, there is 
no reason to further delay a decision in this appeal by 
requesting further development.  In this circumstance, where, 
as will be explained, there is no evidence of exposure to 
Agent Orange in service (the claimed precipitating event), it 
would essentially put the designated VA examiner in the 
position of fact finder, and this instead is the 
responsibility of VA adjudicators.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  So an examination and opinion are 
not needed to decide the claims.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

II.  Whether the Veteran is Entitled to Service Connection 
for Type II Diabetes Mellitus, Including as a Result of Agent 
Orange Exposure

The Veteran claims he was exposed to Agent Orange during his 
tour in Thailand.  More specifically, he contends that his 
military occupational specialty (MOS) as a security policeman 
in the Air Force resulted in his participation in recoveries 
of downed American aircraft in Laos, Cambodia and Vietnam.  
In the alterative, he claims that he saw 55 gallon drums at 
Nakhon Phanom Air Force Base in Thailand containing Agent 
Orange.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  


Establishing entitlement to service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Diabetes mellitus will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In addition to these provisions, a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

The Vietnam era is defined as the period beginning on 
February 28, 1961, and ending on May 7, 1975.  See 38 C.F.R. 
§ 3.2(f).

If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes:  chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e).  VA has 
determined there is no positive association between exposure 
to herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27630- 27641 (2003).

Service in the Republic of Vietnam is interpreted as 
requiring service on the landmass of Vietnam.  Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two things.  First, a 
Veteran must show that he served on the landmass in the 
Republic of Vietnam during the Vietnam War era.  See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 
155, 162 (1997).  However, even if the Veteran is found not 
entitled to a regulatory presumption of service connection, 
the claim must still be reviewed to determine whether service 
connection may be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In fact, the 
Court has specifically held that the provisions set forth in 
Combee, which, instead, concerned exposure to radiation, 
are nonetheless equally applicable in cases, as here, 
involving claimed exposure to Agent Orange.  See McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

In this particular case at hand, despite occasional claims to 
the contrary, the Veteran's service treatment and personnel 
records do not show that he served in the Republic of 
Vietnam.  Rather, his service personnel records reveal he 
served in Thailand for 9 months and 24 days beginning in 
February 1969.  And although his DD Form 214 shows he 
received the Vietnam Service Medal (VSM), as the 
Federal Circuit Court in Haas explained, this, alone, does 
not entitle him to the presumption of exposure to Agent 
Orange in Vietnam.  The VSM was awarded to all members of the 
Armed Forces of the United States serving in Vietnam and 
contiguous waters or airspace above, as well as, most 
important in this case, to those who served in Thailand, Laos 
or Cambodia in direct support of operations in Vietnam.  See 
Manual of Military Decorations and Awards, 6-1 
(Department of Defense Manual 1348.33-M, July 1990).



Moreover, insofar as exposure to Agent Orange elsewhere in 
Thailand is concerned, the Department of Defense has 
indicated to the VA Chief Officer for Public Health and 
Environmental Hazards that there was some limited spraying of 
the herbicide Agent Orange in Thailand, but this occurred in 
1964 and 1965, so years prior to the Veteran's service in 
Thailand during 1969.  

Since the Veteran did not serve in Vietnam or in Thailand 
during a time when Agent Orange was used there, the 
presumption of exposure to Agent Orange does not apply in 
this case.  As such, service connection for Type II diabetes 
mellitus may only be established with proof of actual direct 
causation.  In other words, medical evidence must show that 
the veteran's Type II diabetes is related to his service or 
is a chronic condition that initially manifested to a 
compensable degree (of at least 10-percent disabling) within 
a year of his discharge from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
No such evidence has been submitted, however.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Here, though, none of the Veteran's service treatment records 
makes any reference to diabetes - including insofar as 
relevant symptoms, etc.  The same is true for the one-year 
presumptive period following the conclusion of his service.  
This is probative evidence against his claim.  See, e.g., 
Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).



The record shows the earliest evidence of a diagnosis of 
diabetes is in January 2003, many years after the veteran's 
discharge from the military.  This, too, is probative 
evidence against his claim.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service that resulted in any chronic or 
persistent disability).

Perhaps more importantly, although both VA and private 
examiners diagnosed the Veteran with Type II diabetes 
mellitus, there is no medical nexus opinion of record 
indicating, or even suggesting, the diabetes dates back even 
further to the Veteran's service, which ended in February 
1971.  This is most fatal to the claim.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran's assertions also have been taken into account in 
adjudicating this claim; however, as a layman, he does not 
have the necessary medical training and/or expertise to give 
a probative opinion on the initial manifestation of his 
diabetes mellitus and its etiology.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  He is competent to attest to symptoms he 
has personally experienced, but he is not competent to 
provide a diagnosis or findings with respect to such symptoms 
- including in terms of determining whether there is an 
etiological link between his diabetes and service.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); and 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).



For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for Type II diabetes mellitus, including on the 
basis of exposure to Agent Orange.  And as the preponderance 
of the evidence is against his claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 
53-56 (1990).  Accordingly, VA must deny his appeal.

III.  Entitlement to Service Connection for Peripheral 
Neuropathy of the Upper and Lower Extremities and Urinary 
frequency, Including as Secondary to the Type II Diabetes 
Mellitus

As mentioned, the Veteran claims he was exposed to Agent 
Orange during his tour in Thailand.  More specifically, he 
contends that his MOS as a security policeman in the Air 
Force resulted in his participation in the recoveries of 
downed American aircraft in Laos, Cambodia and Vietnam.  In 
the alterative, he claims that he saw 55 gallon drums at 
Nakhon Phanom Air Force Base in Thailand that were storing 
Agent Orange.

The same principles of service connection apply to these 
remaining claims.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6)(iii) (2007). 
If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes:  chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e).  VA has 
determined there is no positive association between exposure 
to herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27630- 27641 (2003).

As just indicated, presumptive service connection is 
available for specific types of peripheral neuropathy, acute 
and subacute, due to herbicide exposure.  38 C.F.R. § 
3.309(e) (2007).  The term "acute and subacute" is defined in 
Note 2 of this regulation as "transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  Id. at Note 2.  Furthermore, entitlement to 
presumptive service connection for acute and subacute 
peripheral neuropathy requires that the disability must have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2007).

In addition, a disability that is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition and also service connected secondarily.  
38 C.F.R. § 3.310(a).  This includes when aggravation of a 
Veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, in which 
case he shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  
38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

To establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



Since the Veteran did not serve in Vietnam or in Thailand 
during a time when Agent Orange was used there, the 
presumption of exposure to Agent Orange does not apply in 
this case.  As such, service connection for peripheral 
neuropathy of the upper and lower extremities and urinary 
frequency may only be established with proof of actual direct 
causation.  In other words, medical evidence must show these 
conditions are related to his military service or a chronic 
condition that initially manifested to a compensable degree 
(of at least 10-percent disabling) within a year of his 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  No such evidence has 
been submitted, however.

Indeed, to the contrary, the veteran's service treatment 
records make no express or even implied reference to any 
peripheral neuropathy of the upper and lower extremities or 
urinary frequency.  The same is true for the one-year 
presumptive period following the conclusion of his service.  
This is probative evidence against his claim.  See, e.g., 
Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).

Furthermore, there is no evidence the Veteran ever had acute 
or subacute peripheral neuropathy.  Again, the term "acute 
and subacute" is defined in Note 2 of the regulation as 
"transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  38 C.F.R. § 3.309(e).  And 
inasmuch as it has not been established the Veteran was 
exposed to Agent Orange in Thailand, he necessarily could not 
have (or have ever had) acute and/or subacute peripheral 
neuropathy as a consequence.

The record shows the earliest evidence of diagnoses of 
peripheral neuropathy and urinary frequency is in 2003, many 
years after the veteran's discharge from the military.  This, 
too, is probative evidence against these claims.  See Maxon 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service that 
resulted in any chronic or persistent disability).



Perhaps more importantly, although both VA and private 
examiners diagnosed the Veteran with peripheral neuropathy of 
the upper and lower extremities and urinary frequency, there 
is no medical nexus opinion of record indicating, or even 
suggesting, these conditions date back even further to the 
Veteran's military service, which ended in February 1971.  
This is most fatal to these claims.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In addition, since the Board has denied the Veteran's claim 
for Type II diabetes mellitus, it follows he also is not 
entitled to service connection for the complications 
(diabetic peripheral neuropathy of the upper and lower 
extremities and/or urinary frequency) attendant with this 
disease on a secondary basis.  38 C.F.R. § 3.310(a) and (b).

The veteran's assertions also have been taken into account in 
adjudicating these claims; however, as a layman, he does not 
have the necessary medical training and/or expertise to give 
a probative opinion on the initial manifestation of these 
conditions and their etiology.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  He is competent to attest to symptoms he 
has personally experienced, but he is not competent to 
provide a diagnosis or findings with respect to such symptoms 
- including in terms of determining whether there is an 
etiological link between these conditions and his military 
service, his claimed Agent Orange exposure included.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).



For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claims for service 
connection for diabetic peripheral neuropathy of the upper 
and lower extremities and for urinary frequency, including as 
secondary to his Type II diabetes mellitus.  There is no 
indication of the onset of the neuropathy of the upper and 
lower extremities or urinary frequency during service, within 
a year of the Veteran's discharge from service, or otherwise 
suggesting these conditions first diagnosed several years 
post service, instead, began during that earlier time frame.  
Moreover, since his Type II diabetes mellitus is not 
service connected, the complications associated with this 
disease also cannot be service connected on a secondary 
basis.  Lastly, because the preponderance of the evidence is 
against the claims, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, VA must deny the appeal.


ORDER

The claim for service connection for Type II diabetes 
mellitus, including as a result of Agent Orange exposure, is 
denied.

The claim for service connection for peripheral neuropathy of 
the upper extremities, including as secondary to the Type II 
diabetes mellitus, is denied.

The claim for service connection for peripheral neuropathy of 
the lower extremities, including as secondary to the Type II 
diabetes mellitus, is denied.

The claim for service connection for urinary frequency, 
including as secondary to the Type II diabetes mellitus, is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


